Citation Nr: 9934910	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-49 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral shoulder 
disability.

4.  Entitlement to service connection for bilateral ankle 
disability.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for chronic bronchitis.

7.  Entitlement to service connection for a chronic 
gastrointestinal disability.

8.  Entitlement to service connection for prostatitis.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
November 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) January 1996 rating decision 
which denied service connection for migraine headaches, 
chronic bronchitis, chronic cough/flu syndrome, gastritis, 
prostatitis, and chronic disabilities of the low back, knees, 
shoulders, and ankles.

At a June 1997 RO hearing, the veteran indicated that he no 
longer wished to pursue the claim of service connection for 
chronic cough/flu syndrome.  Thus, his appeal as to that 
issue is withdrawn.  38 C.F.R. § 20.204 (1999).

By rating decision in June 1996, the RO denied the veteran's 
claim of entitlement to nonservice-connected pension 
benefits.  Timely notice of disagreement with regard to the 
matter was received by the RO in July 1996, a statement of 
the case was issued in August 1996, and timely substantive 
appeal was received in November 1996.  By March 1997 rating 
decision, the RO granted the veteran entitlement to a 
nonservice-connected disability pension.  The March 1997 
favorable action by the RO as to that matter renders the 
claim moot as a full grant of the benefit sought pursuant to 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The veteran was involved in two motor vehicle accidents 
in service, sustaining head concussion and "multiple 
contusions" in the first accident (in 1973), but there is no 
indication that any chronic disability was sustained in 
either accident; no report or clinical finding referable to 
any injury or trauma residual or disability referable to the 
gastrointestinal, genitourinary, neurologic, pulmonary, or 
musculoskeletal systems was indicated on service separation 
medical examination in August 1975 or for many years 
thereafter.

2.  There is no current medical diagnosis of migraine 
headaches, bronchitis, chronic knee or ankle disabilities, or 
prostatitis, and the evidence does not show that such claimed 
disabilities are linked to active service or any incident 
occurring therein.

3.  Competent medical evidence does not show a nexus between 
any current low back, shoulder, or gastrointestinal 
disability, or intermittent symptoms of headaches, and the 
veteran's active service or any incident occurring in 
service.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for a chronic low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
service connection for bilateral knee disability.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented a well-grounded claim of 
service connection for bilateral shoulder disability.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not presented a well-grounded claim of 
service connection for bilateral ankle disability.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not presented a well-grounded claim of 
service connection for migraine headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The veteran has not presented a well-grounded claim of 
service connection for chronic bronchitis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The veteran has not presented a well-grounded claim of 
service connection for chronic gastrointestinal disability.  
38 U.S.C.A. § 5107(a) (West 1991).

8.  The veteran has not presented a well-grounded claim of 
service connection for prostatitis.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for chronic disability, 
resulting from injury or disease, incurred in or aggravated 
by a veteran's period of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
allowed on a presumptive basis for arthritis, certain 
pulmonary disabilities including bronchiectasis, organic 
diseases of the nervous system, and peptic ulcer disease, if 
the pertinent disability becomes manifest to a compensable 
degree within one year after a veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under 
applicable case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service records reveal a report of history of a 
broken right forearm, sustained in a motor vehicle, on 
service entrance medical examination in September 1972, but 
no pertinent clinical findings were noted on examination.  In 
August 1973, he was involved in a motor vehicle accident 
sustaining head injury and "multiple contusions."  During 
hospitalization, concussion of the brain was diagnosed, but 
on medical examination, there was no evidence of any 
musculoskeletal injury or trauma, or neurologic abnormality.  
X-ray studies of the skull, mandible, and left shoulder were 
normal.  In May 1975, he was involved in another motor 
vehicle accident in Germany, but there is no indication that 
he received any medical treatment following the accident, or 
that he sustained any injury in the accident.  On service 
separation medical examination in July 1975, no report or 
clinical finding referable to any symptomatology or 
disability involving the musculoskeletal, neurologic, 
pulmonary, gastrointestinal, or genitourinary systems was 
indicated.

VA medical records from August 1986 to July 1996 reveal 
intermittent treatment for various symptoms and illnesses, 
including musculoskeletal and gastrointestinal symptomatology 
and disabilities, and recurrent symptoms of headaches 
associated with stress and heartburn.  On psychiatric 
evaluation in January 1994, the veteran reported experiencing 
"migraine" headaches, drooling, and vomiting associated 
with stress.  On examination in July 1994, the clinical 
assessment was headaches with reflux.  An upper 
gastrointestinal series study in February 1994, the presence 
of sliding hiatal hernia and considerable gastroesophageal 
reflux was evident.  In February 1995, he underwent upper 
gastrointestinal endoscopy and biopsy in conjunction with his 
reported history of chest pain and a 10-year history of 
heartburn; the clinical impression following that procedure 
was gastric erosion with no evidence of esophagitis.  

With regard to claimed musculoskeletal disability, the above-
identified VA medical records from August 1986 to July 1996 
reveal an October 1990 report of a 3-year history of 
radiating low back pain.  Later in October 1990, the veteran 
was referred for neurologic examination due to increasing 
left leg sciatica.  In November 1991, he indicated that his 
increasing low back pain was associated with left knee and 
ankle numbness.  In January 1992, he indicated he had a 4-5 
year history of gradually progressing low back pain, 
unassociated with any specific "event," radiating to the 
left lower extremity; X-ray study of the low back revealed 
degenerative joint disease; low back pain with sciatica and 
apparent herniated nucleus pulposus were diagnosed.  In March 
1992, L4-5 discectomy was performed; on medical examination 
prior to surgery, he reported a past history of prostatitis, 
but denied any other significant medical history.  A May 1993 
X-ray study of the right tibia and fibula revealed no 
evidence of soft tissue or bone injuries.  In August 1995, he 
indicated that he experienced severe low back pain since 
laminectomy surgery 4 years earlier.  A December 1995 
magnetic resonance imaging study of the lumbosacral spine 
revealed degenerative disc disease at L4-5 and epidural 
venous plexus or epidural fibrosis.

The above-identified VA medical records from August 1986 to 
July 1996 reveal a March 1992 X-ray study of the right 
shoulder, showing calcific tendonitis.  In December 1992, the 
veteran indicated having chronic right shoulder pain.  In 
January 1994, he reported recurrent bilateral shoulder pain; 
a February 1994 X-ray study of the right shoulder revealed 
calcific tendinitis in the supraspinatus tendon.  In March 
1994, he had an open subacromial debridement of the right 
shoulder, as he reported a history of right shoulder pain for 
a significant period of time; the post-operative diagnosis 
was right shoulder impingement syndrome; on medical 
examination prior to surgery, he reported a history of kidney 
stones 7 years earlier and having been in an accident in 
1973, but he denied a history of asthma, or liver, renal, 
lung, or kidney disease.  In August 1994, he reported a 2-
year history of left shoulder pain; on examination, calcific 
tendinitis and impingement of the left rotator cuff were 
diagnosed, and left shoulder arthroscopy, bursoscopy and 
arthroscopic acromioplasty with arthroscopic debridement of 
calcific deposit from left rotator cuff were performed.  

Private medical records from July 1986 to July 1996 reveal 
that the veteran received intermittent medical treatment 
associated with low back pain and leg cramps.

An August 1996 disability determination notice from the 
Social Security Administration (SSA) reveals that the veteran 
was found disabled under SSA law since December 1989 due to 
"chronic physical disorders of the musculoskeletal system, 
spinal column, neurological system, and chronic pain."  

Written statements from the veteran's parents, received by 
the RO in November 1996, reveal that he was involved in a 
motor vehicle accident during service in 1973, sustaining 
concussion and experiencing back pain, requiring 
hospitalization, and resulting in chronic disability.  His 
mother stated that the two motor vehicle accidents in service 
(in 1973 and while serving "overseas") caused his chronic 
back disability.

In a July 1996 letter, received in November 1996, a friend of 
the veteran indicated that he was involved in a serious motor 
vehicle accident (head-on collision) during service in 
Germany, resulting in knee injury and requiring 
hospitalization, noting that he has observed his recurrent 
knee and low back problems since that time.  

At a June 1997 RO hearing, the veteran testified that he had 
a concussion and back injury in 1973 in an in-service motor 
vehicle accident.  Reportedly, he was hospitalized for 
observation (but did not remember the nature or extent of 
treatment), and was later granted a period of leave during 
which time he received treatment from a private physician.  
He suggested that he fully recovered from the 1973 accident, 
but was later involved in another in-service accident in 
Germany in which he reportedly sustained injury to his chin 
and knees (but denied fracturing any bones) and was 
hospitalized for about two weeks.  He indicated that he had 
back pain since service separation (about which he complained 
to his relatives) but did not seek medical treatment until 
1987; since 1987, he reportedly received intermittent medical 
treatment at a VA facility and had surgery in March 1991.  He 
testified that he did not receive any medical treatment 
specifically for the knees, noting that the recurrent pain, 
numbness, and discomfort of the knees was a part of his 
overall musculoskeletal disability from the motor vehicle 
accidents in service.  With regard to the claimed disability 
of his shoulders, he indicated that he did not experience any 
problems with the shoulders in service.  Reportedly, he 
initially noticed symptoms in the shoulders after his first 
back surgery in March 1991.  He indicated that he no longer 
experienced pain or impairment of the shoulders, noting that 
he only occasionally heard his shoulders "pop" on motion.  

With regard to the claimed ankle disabilities, the veteran 
testified in June 1997, that he sustained twisting injuries 
to the ankles in service, resulting in torn ligaments and 
requiring intermittent medical treatment.  He indicated that 
he continued to experience pain and instability involving the 
ankles but denied receiving medical treatment since service.  

In June 1997, the veteran testified that his migraine was 
initially diagnosed within a year following his 1973 motor 
vehicle accident, requiring intermittent medical treatment 
prior to service separation.  He indicated that he did not 
seek medical treatment for migraine within the year after 
service separation, noting that he began to have recurrent 
headaches about two years after service.  He denied receiving 
medical treatment for migraines or taking any specific anti-
migraine medication.  

With regard to the claimed bronchitis, the veteran testified 
in June 1997, that allergic bronchitis was diagnosed and 
treated on only one occasion in service in October 1972.  He 
indicated that he did not seek further treatment for 
bronchitis since that time.  

In June 1997, the veteran testified that prostatitis was 
initially diagnosed and treated with antibiotics within two 
years after service separation; he indicated experiencing 
recurrent symptoms over the years (but noting that he did not 
have any prostatitis symptoms in the past two years).  He 
testified that his gastrointestinal disability (described as 
hiatal hernia with reflux and deteriorating stomach lining) 
was initially diagnosed and treated during VA medical 
treatment in about 1990 (and requiring intermittent medical 
treatment since that time).  

Based on the foregoing, the Board finds the claims of service 
connection for low back, bilateral knees, shoulders, ankles, 
and gastrointestinal disabilities, migraine headaches, 
bronchitis, and prostatitis are not well grounded.  
Initially, the evidence of record (service records and lay 
statements submitted in support of the claims) shows that the 
veteran was in fact involved in two motor vehicle accidents 
in service, requiring a period of hospitalization for 
observation following the first accident in August 1973.  
Hospital records in August 1973 reveal that the accident 
resulted in brain concussion (but no organic disability 
involving the head or neurologic impairment) and some 
unidentified "multiple contusions;" although he was 
involved in a second motor vehicle accident in Germany, a few 
months prior to separation from service, there is no 
contemporaneous clinical evidence showing that he sustained 
any chronic disability at that time.  Most importantly, on 
service separation medical examination in August 1975, no 
pertinent report or clinical finding referable to any 
injury/trauma residuals was indicated.  

With regard to the claim of service connection for migraine 
headaches, although the evidence reveals that the veteran 
sustained brain concussion in service, a chronic disability, 
i.e. migraine and/or chronic headaches, was not evident 
clinically or diagnosed prior to service separation or indeed 
at any time thereafter.  The Board stresses that, although 
the veteran reported experiencing symptoms of recurrent 
headaches and "migraine" during post-service medical 
treatment, a chronic headache disability was not diagnosed at 
any time during such treatment.  Thus, as a current diagnosis 
of migraine/chronic headaches disability is not supported by 
objective medical evidence, the veteran's claim must be 
denied as not well grounded.  See Rabideau, 2 Vet. App. 14; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the 
absence of proof of a present disability there can be no 
valid claim).

Regarding the claims of service connection for chronic knee 
and ankle disabilities, bronchitis, and prostatitis, the 
entire record is likewise bereft of any medical evidence 
diagnosing such disabilities.  While the veteran did report 
experiencing recurrent symptoms of lower extremity pain and 
numbness during post-service VA medical treatment (including 
the knees and feet), and reported a history of prostatitis 
during March 1992 treatment associated with his low back 
disability, chronic disabilities involving the knees or 
ankles, prostatitis, or any respiratory disability were not 
evident during such treatment.  Thus, the claims of service 
connection for chronic bilateral knee and ankle disabilities, 
bronchitis, and prostatitis must also be denied as not well 
grounded.  See Rabideau, 2 Vet. App. 14; see also Brammer, 
3 Vet. App. 223.

With regard to the claims of service connection for chronic 
low back, bilateral shoulder, and gastrointestinal 
disabilities, although post-service records of medical 
treatment discussed above reveal diagnoses of chronic 
disabilities involving the low back (including degenerative 
joint disease), the shoulders (including impingement 
syndrome), and the gastrointestinal system (including 
gastroesophageal reflux and gastric erosion), competent 
medical evidence does not suggest that any such disabilities 
may be linked to the veteran's active service period or any 
incident occurring therein (including the two in-service 
motor vehicle accidents).  Although the exact time of onset 
of such disabilities is not entirely clear, the medical 
evidence reveals that they developed years after his service 
separation.

The Board is mindful of the veteran's contention that he 
currently has chronic low back, bilateral knee, ankle, 
shoulder, and gastrointestinal disabilities, chronic migraine 
headaches, bronchitis, and prostatitis, and that such 
disabilities are claimed to be related to active service 
and/or motor vehicle accidents in which he was involved 
during service.  While the credibility of his contention is 
not challenged and his competence to testify with regard to 
observable symptoms (including recurrent headaches, 
gastrointestinal, genitourinary, and musculoskeletal pain) is 
noted, consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a lay person, to 
render a medical diagnosis of a chronic disability or to 
provide an etiological link between active service period, 
motor vehicle accidents in which he was involved therein, and 
any current symptomatology or disability.  See Grivois, 
6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 494.  
Likewise, while his parents and friend are competent to 
describe the nature of personally observable symptoms which 
the veteran exhibited over the years, they are not competent 
to providence evidence requiring medical knowledge and skill.  
Id.

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
disabilities are related to combat service; thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable in this claims.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claims.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

ORDER

Service connection for chronic low back disability, bilateral 
knee disability, bilateral ankle disability, bilateral 
shoulder disability, migraine headaches, bronchitis, 
gastrointestinal disability, and prostatitis is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

